Citation Nr: 9906068	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-23 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim concerning service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1970 to 
October 1971 and from December 1972 to June 1973.  

By a May 1992 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, denied service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  The veteran was notified of this rating 
action by a letter dated in June 1992.  The veteran did not 
file a timely notice of disagreement regarding this rating 
action, and it became final after one year.  The issue on 
appeal arises from a June 1997 rating action of the RO.  In 
July 1997, the veteran filed a notice of disagreement, a 
statement of the case was issued and the veteran perfected 
his appeal.

As an initial matter, the Board of Veterans' Appeals (Board) 
notes that in November 1997, the veteran's representative 
filed both an Informal Hearing Presentation and a Motion for 
Reconsideration of two previous Board denials of service 
connection for PTSD.  In a September 1998 letter, the acting 
chairman of the Board denied the Motion for Reconsideration.  
Copies of this letter were forwarded to the veteran and his 
representative.  This decision deals solely with the 
veteran's perfected appeal concerning new and material 
evidence to reopen a claim concerning service connection for 
PTSD.  

FINDINGS OF FACT

1.  The veteran was last denied service connection for PTSD 
in a May 1992 rating decision and was given notice of said 
decision and of appellate rights and procedures.

2.  The veteran did not initiate a timely appeal from the May 
1992 rating decision.

3.  Evidence received since the May 1992 rating decision 
includes private medical records, the reports of examinations 
for VA purposes conducted in August 1994, written statements 
from the veteran and a DA Form 1577, dated in November 1984, 
which indicates that the veteran was authorized to receive 
the Republic of Vietnam Gallantry Cross with Palm Unit 
Citation Badge. 

4.  Evidence received since the May 1992 rating decision is 
new and material to reopen the veteran's claim concerning 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 1990 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (c) (West 
1991).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the RO denied service connection for 
PTSD in a May 1992 rating decision.  The evidence of record 
at that time included the veteran's service medical records, 
VA outpatient records, VA examination reports, private 
hospital and outpatient treatment records, a decision from 
the Social Security Administration, an Operational Report 
from the 1st Battalion, 82 Artillery, for the period from 
January 1971 to April 1971, a citation indicating that the 
veteran received a Bronze Star Medal for his service in 
Vietnam, a magazine article concerning PTSD, and lay 
statements from the veteran and others.  In its May 1992 
rating decision, the RO essentially concluded that the 
veteran had not established that his claimed in-service 
stressors had actually occurred. 

The record reflects that the veteran was provided notice of 
the May 1992 rating decision, but he did not initiate a 
timely appeal.  Accordingly, the May 1992 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991).  To reopen 
a claim which has been finally denied, the veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellant's claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), on March 8, 1991, decided 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the 
Court expanded the definition of material evidence 
(hereinafter referred to as the Colvin Test) as follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of "material evidence" 
set forth in the regulation.  The Federal Circuit concluded 
that the Court erred in adopting the Colvin test in that it 
failed to defer to the reasonable definition of a statutory 
term adopted by a regulation promulgated by the Secretary.  
In summary, the Federal Circuit disapproved of the Colvin 
test as applied to veterans' claims, vacated the court's 
decision upholding the Board's refusal to reopen Hodge's 
claim and remanded the case for reconsideration by the court 
in light of the proper regulatory definition of "material 
evidence."  Therefore, in the present case, the Board will 
review the veteran's claim to reopen solely in accordance 
with the criteria found in 38 C.F.R. § 3.156.  In view of the 
decision in this case, this will not result in any prejudice 
to the veteran.

The evidence since the May 1992 rating decision includes 
additional private medical records, the reports of 
examinations for VA purposes conducted in August 1994 and 
written statements from the veteran.  Most importantly, the 
evidence also includes a DA Form 1577, dated in November 
1984, which indicates that the veteran was authorized to 
receive the Republic of Vietnam Gallantry Cross with Palm 
Unit Citation Badge. 

While the veteran's DA Form 20 was previously of record, it 
did not reflect that the veteran had received this particular 
award.  Given the veteran's MOS of "cannoneer" (as 
reflected on the DA Form 20) and the fact that his period of 
service in Vietnam was between mid-1967 and mid-1971, the 
Board finds that the DA Form 1577 is new and material 
evidence in relation to the RO's May 1992 decision.  The DA 
Form 1577 was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence that was then of record.  Moreover, the 
document is probative of the question of whether the veteran 
has established his claimed in-service stressors and whether 
he had combat.  The Board concludes that the veteran has 
presented new and material evidence regarding his previously 
denied claim of entitlement to service connection for PTSD 
and the petition to reopen is granted.  Accordingly, 
consideration may be given to the entire evidence of record 
without regard to any prior denial.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD has been reopened.  The appeal is granted to this 
extent, subject to the following remand directions of the 
Board.


REMAND

Although the veteran's claim for service connection is 
reopened, the Board has also determined that additional 
development is necessary before a decision on the merits can 
be made.  

The veteran's DA Form 20 indicates that he served with 
Battery C of the 1st Battalion, 82nd Field Artillery in 
Vietnam from October 1970 to October 1971.  His MOS was 
"cannoneer" during this period.  This form also indicates 
that the veteran participated in the Counteroffensive Phase 
VII and a "15th Unnamed Campaign" in December 1970.  

Throughout the claims file, the veteran has described a 
number of stressor incidents.  He essentially alleges that 
when he first arrived in Vietnam in October 1970, he served 
with the 23rd infantry division.  [The DA Form 20 indicates 
that the veteran served with the 23rd Administrative 
Replacement Detachment from October 8, 1970 to October 18, 
1970].  The veteran had apparently been assigned to work as a 
switchboard operator, but he became involved with a 
continuous battle centering on a hill known as "LIZ."  This 
hill was apparently between Quang Ngai and Dac To.  More 
infantry men were finally sent to guard the hill and twelve 
soldiers (including the veteran) were sent to "Charlie II."  
The day before they left, one of the veteran's infantry 
friends lost an eye and another lost an arm due to booby 
traps.  

When he got to "Charlie II," the veteran was put on a .155 
Howitzer and he shot around 100 rounds per day while the 
North Vietnamese shot rockets back.  Some of the rockets hit 
close to American soldiers.  They fought for about 2 weeks 
and then the veteran was sent to Khe San, where he fought in 
Operation Lam Son 719.  The veteran, along with others, 
fought for 39 days and averaged about 2000 rounds per day.  
The veteran saw a man blown in half and he remembered killing 
six people one morning.  When he left Khe San, he went to 
another area approximately 7 miles away, probably the "Chu 
Lai" Division Headquarters.  Here, the veteran apparently 
worked as a radio operator. 

In April 1992, the RO received from the National Archives and 
Records Administration a copy of an Operational Report from 
the 1st Battalion, 82nd Field Artillery, for the period from 
January 1971 to April 1971.  This includes details of the 
movements and activities of Battery C.  

However, there are no records in the claims file documenting 
the activities of the 23rd Administrative Replacement 
Detachment during October 1970, or the activities of Battery 
C from October 1970 to January 1971 and from April 1971 to 
October 1971.  Therefore, the RO should request that the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
review the Operational Reports covering the activities of the 
23rd Administrative Replacement Detachment during October 
1970 and the activities of 1st Battalion, 82nd Field 
Artillery, Battery C from October 1970 to January 1971 and 
from April 1971 to October 1971.  The USASCRUR should also be 
requested to review any US Army Casualty files which document 
the injuries of two soldiers of the 23rd Administrative 
Replacement Detachment from exploded booby traps in October 
1970.  The USASCRUR should determine if any of the veteran's 
other reported stressors are verified by its records.  The 
USASCRUR should forward copies of documentation that verifies 
any of the veteran's stressors.  If the USASCRUR is unable to 
verify the veteran's reported stressors, it should advise the 
RO in writing.  

The RO should also request that the National Personnel 
Records Center (NPRC) review the morning reports for the 23rd 
Administrative Replacement Detachment for the month of 
October 1970.  As noted above, the veteran has asserted that 
one of his fellow soldiers lost an eye and another lost an 
arm due to booby traps during this period.  The RO should 
provide this information to the NPRC so that a limited review 
of the appropriate morning reports may be conducted.   

The Board acknowledges that the lack of specific times and 
persons in the veteran's statements make any request for 
confirmation and other efforts to obtain documents difficult.  
Nevertheless, although he has the burden of submitting 
evidence in support of his claim, the critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should be responsible for providing or 
obtaining the material.  Murphy V. Derwinski, 1 Vet. App. 78, 
82 (1990).  

In this case, the veteran has been diagnosed as having PTSD 
and has repeatedly described his alleged stressor incidents.  
Although further delay is regrettable, it is imperative that 
the RO carefully and thoroughly attempt to obtain critical 
evidence (such as morning reports, Operational Reports and US 
Army Casualty files) which may be in control of the 
government.  If the stressors are verified, a new examination 
for VA purposes, as detailed below, should be conducted.

This case is remanded to the RO for the following actions, 
which should be accomplished as expeditiously as possible: 

1.  The RO should write to the USASCRUR 
and summarize the veteran's stressors.  
The RO should request that the USASCRUR 
review the Operational Reports covering 
the activities of the 23rd Administrative 
Replacement Detachment during October 
1970 and the activities of 1st Battalion, 
82nd Field Artillery, Battery C from 
October 1970 to January 1971 and from 
April 1971 to October 1971, to determine 
if any of the veteran's reported 
stressors are verified.  The USASCRUR 
should also be requested to review any US 
Army Casualty files which document the 
injuries of soldiers (one losing an arm 
and another losing an eye) of the 23rd 
Administrative Replacement Detachment 
from exploded booby traps in October 
1970.  The USASCRUR should forward copies 
of documents, including Operational 
Reports and US Army Casualty files, that 
verify any of the veteran's stressors.  
If the USASCRUR is unable to verify the 
veteran's reported stressors, it should 
document this in a letter to the RO.  All 
appropriate follow-up development should 
be undertaken.  Copies of all 
correspondence sent to and received from 
USASCRUR must be permanently associated 
with the claims file.  

2.  The RO should write to the NPRC and 
summarize the veteran's stressors.  The 
RO should request that the NPRC review 
the morning reports for the 23rd 
Administrative Replacement Detachment 
(for the month of October 1970 only).  
The NPRC should determine if any of the 
veteran's reported stressors 
(specifically those of seeing two 
soldiers injured by booby traps) are 
verified in the morning reports.  The 
NPRC should forward copies of documents, 
including morning reports, that verify 
any of the veteran's stressors.  If the 
NPRC is unable to verify the veteran's 
reported stressors, it should document 
this in a letter to the RO.  All 
appropriate follow-up development should 
be undertaken.  Copies of all 
correspondence sent to and received from 
NPRC must be permanently associated with 
the claims file.  

3.  If it is determined that the veteran 
served in combat or if any of the 
veteran's reported stressors are 
verified, 

a.  The RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran 
for PTSD since August 1994.  After 
securing the necessary release, the 
RO should obtain these records.  

b.  The veteran should be afforded a 
VA psychiatric examination to 
determine if he has PTSD under the 
criteria in DSM IV.  The examiner 
must be provided information as to 
which of the veteran's stressors are 
verified.  The claims folder and a 
copy of this remand must be made 
available to the examiner for 
review.  All appropriate testing 
should be performed in connection 
with this examination in order to 
evaluate the veteran's condition.  
The examiner should describe her/his 
findings in detail and provide a 
complete rationale for all opinions 
offered.  If PTSD is identified, the 
precipitating stressor(s) should be 
fully described.  The physician 
should note whether any of the 
claimed in-service verified 
stressors, singly or taken together, 
are linked to the veteran's current 
symptomatology.  The examiner should 
provide a thorough explanation for 
the conclusions reached.  The 
findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development complies with the Board's 
instructions.  If it does not, 
appropriate corrective action is to be 
implemented.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the issue on appeal.  If the decision 
remains adverse to the veteran, the RO 
should issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran, and any designated 
representative.  The RO should also 
provide any designated representative a 
chance to review the claims file and both 
the veteran and the representative should 
be given an opportunity to submit 
additional argument.  Thereafter, the 
case should be returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he and his representative may furnish additional evidence and 
argument while the case is in remand status.  Colon v. Brown, 
9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
Iris S. Sherman	
Member, Board of Veterans' Appeals

- 11 -


